DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The applicant’s arguments filed 1/19/21 with regard to claims 1-11 have been considered but are not found persuasive. The applicant states on page 12 that there would be no motivation to combine the teachings of Oh’177 and Oh’375. The examiner respectfully disagrees, as the disclosure of Oh’375 explains the need for differentiating between virtual images and real-world images and how the manipulation of optical power may allowed for virtual images to be display and altered without affecting real world objects. The examiner believes that having the disclosure of Oh’177 and Oh’375 would render the claimed invention obvious, where Oh’177 discloses the direct optical coupling of lenses and Oh’375 discloses the use of optical power summation, in order to produce a head-mounted display that is capable of displaying virtual images without affecting real world objects. 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Oh (US Publication No.: US 2018/0239177 A1 of record) in view of Oh et al (US Publication No.: US 2019/0227375A1 of record, “Oh’375”).
Regarding Claim 1, Oh discloses a device (Figure 33A), comprising:
A first lens assembly controllable to switch between a first plurality of optical powers, the first lens assembly comprising a plurality of directly optically coupled lenses (Figure 33A, first lens assembly CLC 
A second lens assembly controllable to switch between a second plurality of optical powers that are the opposite of the first plurality of optical powers (Figure 33A, second lens assembly CLC Lens 2; Paragraph 0310 and Figure 33 discloses opposite optical powers); and
A half-wave plate disposed between the first adaptive lens assembly and the second adaptive lens assembly (Figure 33A, half-wave plate HWP 2).
Oh fails to disclose that each of the first plurality of optical powers of the first lens assembly is a sum of individual optical powers of the plurality of directly optically coupled lenses.
However, Patterson discloses a similar device where each of the first plurality of optical powers of the first lens assembly is a sum of individual optical powers of the plurality of optically coupled lenses (Oh’375, Figure 18, first optically coupled lenses 18041 and 18081; Paragraphs 0277-0283).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device as disclosed by Oh to include optically coupled lenses with a summation of optical power as disclosed by Oh’375. One would have been motivated to do so for the purpose of manipulating the device to display virtual content without affecting objects in the real world (Oh’375, Paragraph 0197). 

Regarding Claim 2, Oh in view of Oh’375 discloses the device of claim 1, wherein the half-wave plate is configured to convert a first light having a first polarization received from the first adaptive lens assembly to a second light having a second polarization orthogonal to the first polarization, and output the second light toward the second adaptive lens assembly (Figure 33C discloses the half-wave plate HWP2 converting a first light with a first polarization to a second light with a second polarization orthogonal to the first polarization; Paragraph 0289). 

Regarding Claim 3, Oh in view of Oh’375 discloses the device of claim 1, wherein at least one lens of the plurality of directly optically coupled lenses is switchable between a non-zero optical power state and a zero optical power state (Paragraph 0282 discloses that the optical power is adjustable by 

Regarding Claim 4, Oh in view of Oh’375 discloses the device of claim 3, wherein at least one lens is a circular polarization dependent active liquid crystal (“LC”) lens (Paragraph 0283).

Regarding Claim 5, Oh in view of Oh’375 discloses the device of claim 1, wherein the directly optically couples lenses in the first assembly are first lenses, and the second lens assembly comprises a plurality of directly optically coupled second lenses (Figure 33A, directly optically coupled second lenses CLC Lens 2; Paragraph 0288). 

Regarding Claim 6, Oh in view of Oh’375 discloses the device of claim 5, wherein: at least one first lens of the plurality of directly optically coupled first lens is switchable between a non-zero optical power state and a zero optical power state, and at least one second lens of the plurality of directly optically coupled second lenses is switchable between a non-zero optical power state and a zero optical power state (Paragraph 0282 discloses that the optical power of each of the first and second lenses is adjustable by electric field, so an absence of electric field would allow for a switch between non-zero optical power to zero optical power).

Regarding Claim 7, Oh in view of Oh’375 discloses the device of claim 6, wherein the at least one first lens and the at least one second lens are circular polarization dependent active LC lenses (Paragraph 0283).

Regarding Claim 8, Oh in view of Oh’375 discloses the device of claim 7, wherein each of plurality of directly optically coupled lenses is configured to operate as a converging lens for a circularly polarized incident light having a predetermined handedness, and as a diverging lens for a circular polarized incident light having a handedness that is opposite to the predetermined handedness (Paragraph 0283).

Regarding Claim 9, Oh in view of Oh’375 discloses the device of claim 6, wherein the at least one first lens is substantially identical to the at least one second lens (Paragraph 0288 discloses that the lenses are identical).

Regarding Claim 10, Oh in view of Oh’375 discloses the device of claim 1, wherein the second adaptive lens assembly has the same number of lenses as the first adaptive lens assembly (Paragraph 0288).

Regarding Claim 11, Oh in view of Oh’375 discloses the device of claim 1.
Oh fails to disclose that each of the first adaptive lens assembly and the second adaptive lens assembly includes a passive lens with a non-switchable optical power.
However, Oh’375 discloses a similar device where each of the first adaptive lens assembly and the second adaptive lens assembly includes a passive lens with a non-switchable optical power (Oh’375, Figure 24B, passive lens 2308, passive lens 2312).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the adaptive lens assemblies as disclosed by Oh to include a passive lens as disclosed by Oh’375. One would have been motivated to do so for the purpose of serving as a waveplate lens as well as an alignment layer for aligning LC molecules of a switchable lens layer (Oh’375, Paragraph 0320). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIAM QURESHI/Examiner, Art Unit 2871                              

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871